Citation Nr: 0939573	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  95-21 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, bilateral shoulders.

2.  Entitlement to service connection for degenerative joint 
disease, cervical spine.

3.  Entitlement to an effective date earlier than June 20, 
1998 for the grant of service connection for posttraumatic 
stress disorder (PTSD).  

(The additional issues of service connection for vesicular 
dyshidrosis to include jungle rot, hands and feet as 
secondary to herbicide exposure; and service connection for 
soft tissue sarcoma, as secondary to herbicide exposure are 
addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  Issues 1-2 were 
denied by the Board in March 2005.  The decision was appealed 
and in September 2007, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision.  The 
issues were remanded again in April 2008 for further 
development.  

With regard to the issue of an earlier effective date for 
PTSD, service connection was granted by way of a December 
2006 rating decision.  A notice of disagreement was received 
in December 2007, a statement of the case was issued in July 
2008, and a substantive appeal was received in August 2008.   

The issue of entitlement to an earlier effective date for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease, bilateral shoulders was not 
manifested during the Veteran's active duty service or for 
many years after service, nor is it otherwise related to 
service.

2.  Degenerative joint disease of the cervical spine was not 
manifested during the Veteran's active duty service or for 
many years after service, nor is it otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease, bilateral shoulders was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Degenerative joint disease, cervical spine was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notices in June 2008 and 
August 2008, subsequent to the initial adjudication.  While 
the notices were not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in a November 2008 supplemental 
statement of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records; assisted the 
appellant in obtaining evidence; and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his degenerative joint disease of the bilateral shoulders 
and cervical spine.  In light of the holding in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Board feels that an 
examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest that degenerative joint disease of the bilateral 
shoulders and cervical spine, first reported many years post 
service, had its onset in service or is otherwise related 
thereto.

Additional action with regard to the effective date issue is 
addressed in the remand section of this decision. 



Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Degenerative joint disease: cervical spine and shoulders
A review of the Veteran's service treatment records reveals 
that there were no complaints or findings of shoulder or 
cervical spine problems during his period of service.  On his 
June 1968 service separation report of medical history, the 
Veteran checked the "no" boxes when asked if he had or had 
ever had arthritis or rheumatism; bone, joint, or other 
deformity; or painful or trick shoulder.  On his June 1968 
service separation examination report, his spine and other 
musculoskeletal systems, and his upper extremities were 
clinically evaluated as normal.  This demonstrates that 
neither the Veteran, nor trained medical personnel, was of 
the opinion that any disorders of the shoulders or cervical 
spine were present.

Moreover, there are no documented complaints or findings of 
degenerative joint disease of the shoulders or cervical spine 
in the years immediately following service.  Although the 
Veteran filed a claim of service connection for a right leg 
disability in July 1970, he did not mention any problems with 
his shoulders or cervical spine. The Board views this as 
evidence that the Veteran himself did not believe he was 
suffering from any such problems at that time since it would 
be reasonable to expect that he would have included those 
disorders in his service connection claim.  The Board also 
finds it significant that treatment records dated in the 
early 1970s document treatment for unrelated disorders, but 
do not include any references to any shoulder or cervical 
spine problems.  An orthopedic examination conducted in 
conjunction with a 1973 VA hospitalization for unrelated 
disorders was reported to be normal.

Based on the evidence, the Board finds that disabilities of 
the shoulder and cervical spine were not manifested during 
service, nor was arthritis of the shoulders or cervical spine 
manifested within the one-year presumptive period.  The first 
objective medical finding of either degenerative joint 
disease of the shoulders or cervical spine did not occur 
until many years after service.  Further, there is otherwise 
no competent evidence suggesting any link between any current 
disabilities of the shoulders or cervical spine and the 
Veteran's active duty service.

The Board notes the Veteran's belief that he currently has 
degenerative joint disease of the cervical spine and 
shoulders that is related to his period of service. However, 
as a layperson, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Moreover, there has been no 
competent medical evidence submitted relating any current 
degenerative joint disease of the cervical spine or shoulders 
to the Veteran's period of service.

As to continuity of symptomatology, the Board notes that the 
Veteran's recent statements relating any current shoulder or 
cervical spine degenerative joint disease to his period of 
service are in conflict with the service treatment records, 
the service discharge examination, and the initial treatment 
records following service.  The objective medical evidence is 
more probative than the Veteran's more recent assertions of 
continuous symptoms since service.  The Veteran's statements 
regarding a continuity of symptoms are inconsistent with the 
overall record, and the Board declines to accept them as 
persuasive evidence of a nexus to service. 

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against the Veteran's claims 
regarding the shoulders and cervical spine.	

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for degenerative joint disease 
of the bilateral shoulders and cervical spine must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for degenerative joint 
disease of the bilateral shoulders is not warranted.  
Entitlement to service connection for degenerative joint 
disease of the cervical spine is not warranted.  To this 
extent, the appeal is denied.  


REMAND

In April 1987, the Board denied an appeal on the issue of 
entitlement to service connection for "an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder."  

In June 1998, the Veteran filed an application to reopen his 
service connection claim for PTSD.  The RO initially denied 
the claim, but after a lengthy appeal process (including a 
March 2005 Board Remand), the RO granted service connection 
by way of a December 2006 rating decision which assigned an 
effective date of June 20, 1998, and assigned a 100 percent 
rating, effective from that date. The present appeal ensued 
as to the effective date.   

The Veteran's representative argues that an earlier effective 
date is warranted under 38 C.F.R. § 3.156(c).  This 
regulation provides that at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim 
notwithstanding paragraph (a) of the regulation pertaining to 
new and material evidence.  Under 38 C.F.R. § 3.156(c)(3), an 
award made based all or in part on such records is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions applicable to the 
previously decided claim.

The Veteran's representative maintains that the new evidence 
in this case consists of service records that verify that his 
unit was subjected to mortar attacks, ambushes, mining 
incidents, and hostile fire while providing defense on convoy 
operations.  The U. S. Army & Joint Services Records Research 
Center (JSRRC) also documented an attack against Long Binh, 
the documented base camp location of the Veteran's unit, on 
November 23, 1967.  The Veteran asserts that under 38 C.F.R. 
§ 3.156(c), an earlier effective date is warranted and that a 
retroactive evaluation must be assigned.

The Board notes that the April 1987 Board decision denied the 
claim because it found that the Veteran did not have PTSD at 
that time.  As such, it did not address the question of 
whether the Veteran's stressors were verified.  The 
additional service records provided by the JSRRC did relate 
to the unestablished fact (a corroborated stressor) necessary 
to substantiate the claim.  

It appears to the Board that the facts of this case fall 
within the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Vigil v. Peake, 22 Vet. App. 63 
(2008).  In view of the Court's decision, it appears that 
additional action by the RO is necessary to develop the 
evidence as to the date when the Veteran's PTSD was first 
manifested as well as to a retroactive disability rating.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to include a medical review of the record 
and/or a retroactive medical examination 
to develop the evidence with regard to:  
a) the date PTSD was first manifested; 
and  b) retroactive evaluation of the 
PTSD.

2.  The RO should then review the record 
and determine the appropriate effective 
date for the award of service connection 
for PTSD under the Court's guidance in 
Vigil v. Peake, 22 Vet. App. 63 (2008).  
The RO should also determine whether a 
retroactive disability rating is 
necessary as a result.  After completion 
of the above, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


